 In the Matter of CBASE AIRCRAFT COMPANY, INC., EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, C. I. O., LOCAL 181,PETITIONERCase No. 4-RC 5,92.-Decided September 15,1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before John H.Wood, Jr., hearing officer. ' The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case,2 the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Employer, a New York corporation,is engagedin the manu-facture, at a plant in West Trenton, New'Jersey, of experimental air-'The Employer's numerous offers to adduce additional evidence which would have beenrepetitious or immaterial were properly rejected by the hearing officer.In its brief the Employer alleged, in effect, that the record does not establish that thePetitionerhas complied with the-filing requirements of Section 9 (f), (g), and(h) of theAct.A labororganization's compliance with these provisionsof the Actis a matter foradministrative determination by the Board and not subject to attack by the parties.Furthermore,the Petitioner has effected such compliance.Auto Supply&Equipment Co.,Inc.,85 NLRB 893.2After theclose of the hearing, the Employer moved to correct the transcript of thehearing in certain particulars.No objections having been received,the motion is herebygranted.The Employer further moved to delete as prejudicial certain observations of the hearingofficer regarding delays in the hearing.As these observations were not prejudicial andwe have not relied on them, the motion is hereby denied.The Employer's motion, in its brief,to dismiss the petition,is hereby denied for the reasonsset forth herein.91 NLRB No. 61.288 CHASE AIRCRAFT COMPANY, INC.289:craft for the United States Air Force.The Petitioner seeks to repre-;sent the Employer's timekeepers and inspectors as part of the production and maintenance unit which it currently represents or, in thealternative, to establish the timekeepers and inspectors in a separateunit.The Employer contends that the timekeepers serve in a confi-,dential and administrative capacity, that the inspectors' are super-visors, and that, accordingly, neither group is entitled to representa-tion separately, jointly, or together with the production and, mainte-nance employees.Timekeepers:The Employer alleges that as the timekeepers are.partof its cost department, which in turn is part of the accounting depart-,ment,3 they are more closely allied in interests and working conditionsto the other accounting department employees than, to- the employeesin the production and maintenance unit or to the inspectors.,..The primary function of the approximately 15 timekeepers. is to.accumulate labor cost data by collecting information on cost datacards as to the time the employees devote to particular jobs. Approxi,mately 75 percent of their working time is spent in close contad,with'the production employees.Two or three of the timekeepers areassigned in turn to work beyond the regular shift to "extend", this,,data;multiplying the time worked by the employee's hourly rate.,This information is then posted by accounting clerks in the,cost department into ledgers which reflect the Employer's labor cost.for a particular job.The timekeepers' cards are maintained to determine,cost only and not to compute the pay due employees 4'The timekeepers are qualified accountants when hired and havecollege training in accounting or its equivalent in experience..' ;.While.assigned :to timekeeping duties they become familiar with the Employer's accounting procedures, and are promoted to junior accountingclerks positions as they occur.The length of time spent as a time-keeper has varied generally from a month to a year. There is no inter-change, transfer, or promotion between employees in production andtimekeeping positions, whereas timekeepers and accounting clerks areused interchangeably as necessity requires.The timekeepers are supervised by the chief timekeeper and theirline of supervisory authority runs to the cost accountant,, the chiefIn addition-to the cost department,the accounting department is comprised of the::accounts payable, accounts receivable,payroll,and inventory control departments.4Payrolls are made up by the payroll department from cards which are punched at timeclocks wheii"employees enter and leave the plant.Although timekeepers ordinarily do no'ipayroll work,they may, on occasion, assist in the payroll department.Although-,the timekeepers have some college training,we find,on the basis of the entirerecord, thatthey are notprofessional employees within the meaning of Section 2(12) ofthe Act.sThe primary function of accounting clerks is to record cost datain appropriateaccouhting ledgers. 290DECISIONSOF NATIONALLABOR RELATIONS BOARDaccountant, and the Employer's treasurer, a different hierarchy fromthat which supervises the production employees.Timekeepers arepaid on a salary basis, receiving, as do the accounting clerks, between$36 and $60 for a 40-hour week. The production employees are hourlyrated, the lowest paid receiving $1 an hour 7The timekeepers record the lateness or absence of production em-ployees, and check the reasons therefor with the employees and theproduction supervisors.On occasion the timekeepers' notations areused by the payroll department to determine whether productionemployees are to be paid for lost time."The timekeepers also signproduction employees' gate passes after they have been signed by theforemen and, at times, they distribute and collect production em-ployees' hospitalization and casualty insurance forms.Such formsare also furnished directly to employees and may be returned directlyto the personnel department.Most of the timekeepers work the same hours as the productionemployees and receive substantially the same vacation benefits .9The record is clear that the timekeepers do not have access to in-formation pertaining directly to the Employer's labor relations policy.Accordingly, we reject the contention that they are confidential em-ployees.'0The duties of the timekeepers appear to be essentially similar tothose of employees whom we have customarily found to be factoryclerical employees 1'Moreover, they spend the major portion of theirtime in'close association with.production employees, and their wages,hours, and working conditions are, with minor variations, substantiallythe same as those of the production employees.The interests of thetimekeepers are therefore closely allied to those of the productionemployees although in the future they may be promoted to accountingclerks..InspectorsThe approximately 40 inspectors work in the inspectiondepartment 12,a part of the quality control department, which is.headedby a quality control supervisor who reports directly to the presidentof the Employer. Immediately below the quality control supervisorare the assistant quality control supervisor, the chief inspector, and'Porters receive $1.20 an hour.The lowest paid office employee,the mail clerk,receives$27.50 a week.8The absence of production employees is also reported by their production foremen.°Production and maintenance employees receive 1 week's vacation after 1 year, 60 hoursafter 2 years,and 2 weeks after 5 years.,All others receive 1 week after 1 year, 8 daysafter 2 years, and 2 weeks after 3 years.ConsolidatedVultee Aircraft Corporation(FortWorth.Division),60 NLRB 525.Bendix Aviation Corporation,Kansas City Division,88 NLRB 1281.12There are 13 final assembly,3 electrical and magnetic, 7\ precision detail, 2 detall,4 power plant,6 tool, 2 receiving,and 6 senior inspectors. °CHASE; AIRCRAFT COMPANY, INC.291the assistant chief inspector.The inspectors use precisionmeasuringdevices and testing tools to determine whether parts and assembliesmade by the production employees conform to blueprints, to the cri-teria set forth in the Employer's inspection manual, and to Air Forcerequirements 13Approved work is marked with the inspector's iden-tifying stamp.The inspectors have authority to halt seriously defec-tive work in progress by attaching a "hold" tag, or to require work tobe redone by attaching a "rework" tag.With the exception of receiv-ing inspectors, who inspect material shipped to the Employer, mostof the inspectors work in close physical proximity to the productionemployees.On occasion, inspectors are sent to the plants of the Em-ployer's subcontractors to ascertain whether their products conformto specifications.Over 70 percent of the inspectors have had engineering training atthe college level and 10 percent have college degrees.14They arehourly rated, receiving between $1.40 and $1.85 an hour, and workthe same hours as the production employees.However, at the timeof the hearing their mode of payment was in process of conversion toa comparable salary rate.Although the inspectors may have authority to caution productionemployees when they do defective work, to call such work to the atten-tion of production supervisors for purposes of discipline, and, at times,to correct work in progress to prevent defects which will not passinspection, the record is clear that responsible direction and super-vision of production employees remains in the production supervisors.Although defects revealed by inspection may result in discipline ofproduction employees, the inspectors have no authority to discharge,transfer, reprimand, or penalize production employees.Accordingly,we find, contrary to the Employer's contention, that the inspectorsare not supervisors.15The fact that they are responsible for thequality of items manufactured does not warrant their exclusion fromthe production and maintenance unit 16As the Board has held that both timekeepers and. inspectors mayindependently constitute separate appropriate units 17 we shall not,in the instant case, group these employees together as requested bythe Petitioner.Although we have also afforded timekeepers and18Air.Force inspectors at the Employer's plant alsohave authorityto make inspections.Generally, however, theyinspect only those items whose inspectionby them is mandatory.14Althoughmany of the inspectors have some college training,we find, on the basis ofthe entire record, that theyare not professional employeeswithin themeaning of Section2 (12) of the Act.15ClaytonMark cE Company, 76NLRB 230.18Metal Textile Corporation,88 NLRB 1326;Piper AircraftCorporation,73NLRB 427.17 ConsolidatedVultee AircraftCorporation,55 NLRB 577, 60 NLRB 525, 88 NLRB 49;Bell AircraftCorporation,61 NLRB 1352.917572-51-vol. 91-20 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDinspectors separately the opportunity to indicate in a self -determina-tion election whether they desired representation in separate units oras part of a production and maintenance unit,18 the Petitioner hasnot made an adequate showing of representation as to the timekeepersand we shall therefore not direct an election as to them.However, asinspectors such as these may appropriately be represented in the sameunit with the production and maintenance employees, or in a separateunit, and as the inspectors herein have not previously had an oppor-tunity, to select a bargaining representative, we shall afford them anopportunity to express their desires in the matter.We shall makeno final unit determination at this time, but shall be guided in partby the desires of these employees as expressed in the election herein-after directed.If a majority vote for the Petitioner they will betaken to have indicated a desire to be part of the existing productionand maintenance unit.Accordingly, we shall direct an election inthe following voting group :All inspectors at the Employer's West Trenton, New Jersey, plant,excluding the chief inspector, the assistant chief inspector, seniorinspector,19 and all other supervisors.[Text of Direction of Election omitted from publication in thisvolume.]18Chrysler Corporation,76 NLRB 55;Chicago PneumaticToolCompany,81 NLRB 584;Bell Aircraft Corporation,supra.19The Petitioner took no position on the supervisory status of the senior inspectors.However, witnesses for the Employer testified without contradiction that the senior inspec-tors have authority effectively to recommend changes in the status of the other inspectors.who work under their direction.Accordingly,we shall exclude them.